UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 28, 2007 ACADIA RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 333-139774 98-0550703 (State or Other Jurisdiction of Incorporation) (Commission FileNumber) (I.R.S. Employer Identification Number) 847 MacEwen Drive, Osprey, Florida 34229 (Address of principal executive offices) (zip code) (941) 918-0288 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Stephen M. Fleming, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. The Stock Purchase Agreement On November 26, 2007, James Donahue, the record holder of 61.24% of the issued and outstanding common stock of Acadia Resources, Inc. (the “Company”), entered into that certain Stock Purchase Agreement (the “Stock Purchase Agreement”) with Carl L. Smith, III, pursuant to which Mr. Donahue agreed to sell to Mr. Smith 4,500,000 shares (the “Shares”) of the Company’s common stock for a purchase price in the aggregate amount of $650,000.The sale represents a change in control of the Company and the shares acquired by Mr. Smith represent 61.24% of the issued and outstanding capital stock of the Company calculated on a fully-diluted basis. Prior to the closing, Mr. Smith was not affiliated with the Company.However, Mr. Smith will be deemed an affiliate of the Company after the closing as a result of his stock ownership interest in the Company. The Merger Agreement On November 27, 2007, Acadia Resources, Inc. (the “Company), Sunovia Solar, Inc., a wholly-owned subsidiary of the Company (“Sunovia Solar”), Sun Energy Solar, Inc. (“Sun Energy”), and Carl L. Smith, III, Richard Craig Hall and Rick St. George, (collectively the “Sun Energy Majority Shareholders), entered into an Agreement and Plan of Merger (the “Merger Agreement”), which closed on November 28, 2007.Pursuant to the terms of the Merger Agreement, Sun Energy merged with and into Sunovia Solar, which became a wholly-owned subsidiary of the Company (the “Merger”).In consideration for the merger, the Company issued an aggregate of 58,485,098 shares of common stock to the Sun Energy Majority Shareholders and the other shareholders of Sun Energy at the closing of the merger. Item 2.01 Completion of Acquisition of Disposition of Assets As a result of the Merger, we ceased being a shell company as that term is defined in Rule 12b-2 and, through our newly-acquired subsidiary Sunovia Solar, Inc. entered into the business of engineering, developing, marketing and distributing solar powered substrate technology. Organizational History of Sun Energy Sun Energy was incorporated on November 9, 2005 under the laws of the State of Delaware for the purpose of commercializing solar products. Sun Energy was originally named Sologic, Inc. On April 25, 2006, the name was changed to Sun Energy Solar. Inc. On December 21, 2005, Sun Energy acquired the patent nights (patent applied for) to No. 60/6 17,263 Titled Substrate “with Light Display”applied for on September 2, 2005 (provisional was applied in September 2004), from Sparx, Inc., a Florida corporation,100% owned by Carl L. Smith III, its Chief Executive Officer. Overview of Our Business Our initial product lines will consist of a solar substrate product for the highway safety market and a first generation small solar substrate for the advertising industry. The Company has been testing these prototypes and making presentations to various state governmental agencies and large advertising firms to gauge the interest level for these products. Our business has expanded to include the development of full motion software and information products for use within the variable messaging and digital sign sub-field of solar lighting. Presently, several of these products are in various stages of development. Current Prototype Products Sales and marketing as well as technology considerations are being used to focus and define our products in even greater detail. Regarding sales and marketing, specific customer requirements are being gathered so that engineering resources can be used in the most effective manner possible. Regarding technology, every effort is being made to separate product development into short term versus long term deployment and to strategically align near term products, whenever possible, with seamless upgrades so that advances in critical technology can advance their performance. Our solar and lighting products are completed and ready for manufacture. During the process of selling product, customers may make requests such as the color of LED’s. Once we have their specs, we are prepared to manufacture our products, although we may not be able to ship solar products until we receive raw materials. 2 Speed to market is also critical in our business which is why we pursue the engineering of our products in parallel with the sales and marketing efforts. As a result, we have successfully deployed engineering prototypes for targeted product families. Management believes that this will be successful as it allows sales and marketing to demonstrate tangible representations of the core technologies being developed while gathering inputs from customers on specific products to be sold. In addition, developing core technology modules has enabled us to continue engineering development early in the process and reuse that development within many new products as they are defined. Our focus and speed to market efforts include the solar sticker and solid state lighting product families. Regarding solar stickers, engineering prototypes for demonstration purposes have been completed. These demonstration units showcase the core technologies within a solar sticker for advertising applications. In addition, the engineering prototypes are modular and can be modified for specific requirements that a customer would need in their application. These customizations would include a change to the graphics for the advertisement, basic shape, and manner in which the lighting is distributed to enhance the advertisement and catch a person’s attention. Also, by allowing the basic functions to be modular, advances in technology such as higher efficiency solar cells and higher capacity batteries can be included within those modules to enhance performance into the future. By using this process, sales and marketing can show potential customers the product concept and put together a set of requirements that targets our largest market spaces while enabling our engineering resources to pursue new product families. One of these new product families is solid state lighting where we have also completed engineering prototypes for demonstration purposes. These prototypes are being presented by our sales and marketing teams to better define our customer base and optimize the utilization of our engineering resources. The solid state lighting designs are also modular so that continuing advances in high power LED performance and power conversion technology can be included increasing the performance of our products. It is important to note that our engineering prototypes represent a completed design for manufacturing, are currently undergoing testing, and ready to be deployed as products within 120 days as customer requirements are identified. Below is a more detailed description ofthe prototypes: The solar sticker prototypes, which are now complete, are modular so that key components can be put together in various shapes and sizes. Also, the solar cells are housed in a modular enclosure that enables them to be easily replaced with higher efficiency photovoltaics as that technology progresses. The batteries that stone energy for the solar sticker are also modular, so that higher temperature operation can be used to further increase performance as that technology advances. The entire display unit, which enhances a 3”x 10” graphic advertisement with LEDs, is designed to be plugged into the wall via a small plug-in cord and use very little power. In some cases, the display units could use no wall power at all if they were positioned to have direct sunlight during the day. By using this approach, the consumer has guaranteed very energy efficient operation of the product without sunlight and ultra-energy efficient operation with sunlight. The solid state lighting prototype, which is now complete, is also modular so that key components can be easily put together in new shapes and sizes depending on customer requirements. This product will consume less power than a conventional incandescent light bulb and last longer. Its nearest competition would be a compact fluorescent fixture which has compatible energy efficiency, but also burns out faster than our technology. In this design, the LEDs which produce the light are mounted in a way that enables new LED technology to be implemented. Low cost and managing the heat produced by the LEDs is a critical part of this design. As a result, the heat sinks are placed where the LEDs are mounted using an extrusion process enabling the product to be easily changed to different shapes and sizes depending on customer requirements. Also, the power conversion is inside the unit so that our light fixtures can retrofit and replace, with no further maintenance, many existing light fixtures such as a hallway, closet, security lights, dock lights, porch lights, etc. While solar stickers and solid state lighting are two product families with engineering prototypes that are ready for deployment, we also have a number of intellectual properties in the incubator stage of development. These concepts are first identified with a provisional patent application and researched for available IP that could be purchased. Three concepts included in the incubator process are Sol AC which emphasizes low installation costs for residential solar, IdentiTag which is an active REID system for asset tracking and identification, Solar Garden which is a unique method for gathering solar energy, and Variable Messaging displays which will be used as an incident management tool for authorities in disaster relief and low infrastructure zones after events such as hurricanes. Other ideas have been identified, but are currently in the process of being evaluated for inclusion in the incubator process. 2008 Commercially Available Products To date, we have 2product families that will be available for purchase in 2008. These product families include SolartizementsTM and Solid State Lighting (SSL). 3 SolartizementsTM are solar powered window displays that look like a solar powered sticker on a solar powered poster. The SolartizementTM products enhance graphic advertisements by adding the element of light animation. These displays are designed to be energy efficient when used with a standard plug-in cord and is energy efficient when the display is positioned so that it has access to sunlight during the day. In early 2008 we will release the first product in the SolartizementsTM family for sale commercially. The first SolartizementTM product will be the window display product. The dimensions of this product are 15” x 4” and it will include energy efficient Light Emitting Diodes (LEDs) that generate the light animation around the graphics. There are two solar cells, one located on each side of the product to gather solar energy. A wall-plug is also included for powering the product when solar energy is not available. A rechargeable battery is included with the product to stone the solar energy that is captured. The product is designed so that it can accept a standard peel and stick 3” x 10” graphic advertisement or “bumper sticker”. For higher volume customers, the graphic advertisement can be printed directly onto the product during the manufacturing process. The initial SolartizementTM product will be attached to a window by suction cups, which hold the product in place, on by a peel and stick adhesion process. To date, we do not have written purchase orders for this product as it has not been released and pricing for this product will not be finalized until early 2008. Our Solid State Lighting products include general purpose lighting fixtures and bulb replacements that last up to 50 times longer than standard incandescent light and use less than1/3rd of the electricity. The enabling technology that is used within these lights is high powered LEDs that produce very efficient lighting while consuming very little power. The proprietary nature of our products is specific to the systems design and heat management. In early 2008, we will release the first product in our Solid State Lighting family for sale commercially. The first product is a 6” x 6” general purpose lighting fixture that includes all hardware and installation instructions needed to replace an existing light fixture. The product will be available in multiple colors and will operate using standard US or European power. The fixtures produce light levels that are equivalent to a 75 watt light bulb within the targeted applications. The product is ideal for hand to access places like commercial building stair ways, and places where reliability is critical, such as motion activated entrance and exit access points, and hand to access ceilings, to name a few. These products are currently being evaluated by potential customers in the US and Europe, but we do not have written purchase orders for this product as it has not been officially released, and pricing for this product will not be finalized until Q4 of 2007. Future Product Development Methodology and Status Several product families are being considered based upon a number of key factors such as volume and profit potential specific customer requirements are being gathered so that engineering resources can be allocated in the most effective manner possible. PRODUCT DESCRIPTION Our core product is a printable lighted solar powered substrate for which we have pending patent applications. The product can be developed in virtually any size, and resembles a solar poster, a solar sticker, a solar billboard, etc. The solar substrate can be adhered to existing products such as a billboard by using an epoxy resin adhesive, or the solar substrate can operate as a stand-alone lighted and self powering display. The principal elements of our products are: 1) Lighting (principally Light-Emitting Diodes {LEDs}) but alternatives may be used, such as fiber optics, 2) Power Source (principally solar with a rechargeable battery, although other sources including the power grid can be used), 3) Circuit Board (preferably flexible), and 4) encapsulation in a urethane or polymer technology that protects the otherwise vulnerable electronic components from inclement weather. The original product concept has been expanded to include the development of full motion, remotely programmable, software and information products for use within the variable messaging and digital sign products sub-field of solar lighting. Below is a description of some of the benefits of our technologies: 1) Our solar powered lighted signs and billboards require no external electrical supply and are completely self-contained. Thus, there will be no need for extension cords; the products eliminate utility (electricity) costs and require no battery replacement. This also eliminates the fire hazard that is associated with plug-in displays. 2) The latest United States tax legislation (Securing America’s Energy Independence Act) provides a 30% income tax credit, with no cap. to businesses that purchase solar-powered lighted signs and billboards. The effect of this is that the cost of our signs and billboards (plus applicable taxes and interest) maybe discounted by 30%, which in some cases, based on our anticipated pricing strategy, will make our solar billboards less expensive to advertisers than non-solar billboards. Such credits are scheduled to expire as of December 31, 2007, and there is, as of November 22, 2007, no assurance that they will be renewed or a similar program be enacted. 4 3) Customers do not have to throw away our solar-powered lighted signs and billboards every time they run a new promotion on special. The reason for this is because our products include wireless technologies that allow the LED components within our products to illuminate in different patterns. This means that the lighted message can be changed on demand in order to reflect the end of a promotion or the beginning of a new promotion. Also, we plan to engineer every component included within the Company’s products, other than the rechargeable micro-battery, to be certified to last up to 100,000 hours. The rechargeable micro-battery will last for approximately two years, and can be replaced in certain models of company product. 4) Our solar-powered lighted signs and billboards can be manufactured to be dual sided to create two lighted visual advertisements in one location. 5) Our solar-powered lighted signs and billboards require no up-keep. The solar substrate can be hung in the window and recharges itself as sunlight is absorbed by the solar cells without the customer ever having to do a thing. Although our product concept is unique and we believe patent protected, other products use different means to accomplish the same goals such as reflective materials, external solar lighting, external guide lighting, and digital signing. This market is very competitive and includes major companies such as 3-M and other less well known but established companies. The Principal Disadvantages of our Substrates are: 1.) Solar Power supply has historically been a business with boom and bust cycle that currently does not meet market demand. This may affect our ability to fill orders once we have our product in the marketplace and has slowed our entry into the marketplace. 2.) The latest tax legislation that provides solar credits is scheduled to expire before we have large scale distribution of our product. 3.) With rapid improvements in solar, some of our products may become obsolete. 4.) Many billboards and signs already have electric power and lighting, and in no cases there would be no need except improved appearance and environmental benefits for a conversion to our products. 5.) As in any development stage entity, there are risks that we will be unable to accomplish all of our goals for unforeseen reasons. Printable Solar Highway Traffic Safety Substrate Sunovia Energy Technology’s patent pending “solar substrate” technology embodies the unique integration of existing and emerging technologies into display products that have the fundamental purpose ofefficiently enhancing printed graphics that are used in advertising and messaging applications. For example, a store front window that has a graphic advertisement which says “I love Ice Cream” would instead have a graphic where the word “love” is replaced by a blinking illuminated heart shape that creates the appearance of a beating heart. The goal is to enhance the advertisement by attracting attention to the graphic or message being displayed using various illumination methods like the heating heart. Other examples would be a blinking marquee around the graphic, on an illumination that is integrated with the graphic such as a flashing car headlight, or racing car number that blinks. Enhancing the message of an advertisement is only one aspect of the “solar substrate” technology. There is also energy efficiency that comes from the display’s design which enables it to use a standard wall outlet, but in a manner that consumes ultra-low power to no power from an outlet, depending on the applications availability to direct sunlight. As a result, we believe that not only will the proliferation of these products enhance impressions for advertising applications, but also promote efficient energy consumption as more and more of these products replace conventional illuminated signage and as the emerging technologies that comprise our products continue to advance in performance. Other applications including the highlighting of road hazards and the re-direction of pedestrian or vehicular traffic flow after an accident or for the prevention of accidents has also been considered. 5 The core technologies that are integrated within our “solar substrate” concept include printed graphics, programmable display and illumination technologies such as light emitting diodes (LEDs), radio frequency communication (RF), and high energy density micro batteries, solar cells, chip-scale electronics and various encapsulation methodologies. Simply stated, solar cells gather energy from the sun when it’s available and electronics direct that energy into batteries for storage. Our electronics that drive the displays are also designed for very 1ow-power operation and eliminate the use of three power sources including standard wall outlets, solar cells, and batteries. Communication with RF electronics further enhances the displays functionality, especially in terms of variable messaging products where the message is relayed remotely. Also, strategic zones can be created within the operational proximity of the display so that sensors located in these zones would remotely trigger the display to operate. This further increases the usefulness of the display while at the same time lowering total energy usage since the display would not be activated unless there was a need to activate it, For example, a display which activates LEDs every 10 seconds to catch someone’s attention would activate less often, and therefore use less energy, if it were programmed to only activate during peak traffic times, and only then if traffic was in one ofits zones of operation. Currently, several engineering prototypes that demonstrate the integration of our core solar substrate technology have been completed and shown to potential customers as part of our market research efforts. These substrates have solar cells, micro batteries, RF communication, LEDs, and electronics to manage all of the functions that are needed to operate the device. Also, the prototypes demonstrate our modular design approach that enables a quick response to specific customer requirements thru new products. There are two prototypes that are specific to the “Printable Solar Highway Traffic Safety Substrates” which have been completed. The first prototype is a flexible circuit with an 8” x 8” LED matrix that is encapsulated in a plastic housing with a printed polycarbonate label even a square matrix of 16 LEDS and solar cells. In this prototype, the printable label is used to provide a background color for the face of the product and display a company logo in the lower right hand corner. The matrix of LEDs enables various arrow patterns to be selected and displayed via RE communications such as night arrow, left arrow, X pattern to indicate STOP, and up arrow to indicate GO. There’s a mounting mechanism that enables the substrate to be attached to a standard department of transportation barricade or barrel. The devices charge during the day with available sunlight and then blinks during the night as a warning device. The second prototype is a flexible circuit with a 4” x 16” LED matrix that is encapsulated in a flexible polycarbonate housing with printed label over a rectangular matrix of 240 LEDs and solar cells. As in the first unit, the printable label is used to provide a background color for the face of the product and display a company logo. This prototype is different from the first in that it provides messaging by blinking on scrolling readable text, as well as symbols like left and right arrows. These devices are light weight, durable, and intended for variable messaging displays as the text messages and symbols can also be sent via RE communications. The prototypes can be easily stored in the trunk of an emergency vehicle on a charger and then taken out and placed on the vehicle, barricade, barrel or collapsible stand with a programmed message displayed that helps with the management of the on scene incident. The current prototypes would operate for several hours on a full charge and no external power. Solar cells are also integrated to enable charging from sunlight and offset the amount of re-changing that might be required before the next usage. In both of these prototypes, care was taken to consult highway safety standards that govern the amount of light that is required for these types of applications. The standards used can be found in the Equipment and Material Standards of the Institute of Transportation Engineers (ISBN 0-935403-16-7) and the Vehicle Traffic Control Heads: Light Emitting Diode Circular Signal Supplement (ISBN I -933452-09-9). The development of these prototypes has proven to be extremely valuable in demonstrating and proving out many aspects of our electronic designs, software development, and encapsulation methods. Also, they have helped to serve as a test platform for evaluating the solar cells that we are currently using in all of our designs. We have completed concepts on next generation prototypes which can also be used in applications such as marine channel markers as well as variable messaging. As our strategic marketing efforts are finalized in Q4 of 2007; we will make decisions on the best way to proceed with this product family. We believe that successfully building, testing and demonstrating the initial prototypes will help to accelerate any specific product deployment that we choose to execute in 2008. Solar Lighted Stickers The second product to be offered by the Company will be printable solar lighted stickers for the professional sports and retail markets. Engineering for this product was completed in April. 2006. The first solar-sticker product is the “beating heart” solar sticker. By arranging the LED lights in a heart shape. The substrate is then printed whereby a message such
